Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on August 15, 2022 has been entered.

Status of Claims
This Notice of Allowance is in response to the request for continued examination dated August 15, 2022.  Claims 1-7, 9-18, and 22-24 are presented for examination.  

Allowance of the Claims
Claims 1-7, 9-18, and 22-24 are allowed.

The following is an examiner’s statement of reasons for allowance:  The claim limitation alerting the user to a candidate opening in the virtual representation of the environment for which the object is a fit; receiving confirmation input from the user to engage the candidate opening in response to alerting the user to the candidate opening of claim 1 and the corresponding limitations in claim 11, when considered with other claim features, renders the independent claims, as well as their dependents, novel and non-obvious over the prior art of record. Specifically, the prior art of record neither discloses nor teaches alerting a user to a candidate opening for an object in a virtual environment followed by confirmation from the user to engage the opening. Examiner is interpreting these steps to require the program to autonomously match an object with a candidate object, indicating the match to the program user, and receiving confirmation of the match from the user. Such a combination of steps has not been found. Therefore, the claims are novel over the prior art and are now allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                       
/TYLER J LEE/Primary Examiner, Art Unit 3663